Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/505,982 filed 10/20/2021.  Claims 16-33 are pending and have been examined.
The information disclosure statement (IDS) submitted on 10/20/2021 was considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,166,072. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claims.


Application No. 17/505,982
U.S. Patent No. 11,166,072
24. (New) A device for receiving and displaying media content, the device comprises: 
1. A device for receiving and displaying media content, the device comprising: 
a first interface coupled to a sensor component, wherein the first interface is configured to receive, from the sensor component, first metrics data associated with a user's orientation; 
determine a movement from the first viewport towards a second viewport at a first time, wherein, at the first time, the first viewport is displayed at a first presentation quality; 
a second interface coupled to a rendering component, wherein the second interface is configured to receive, from the rendering component, second metrics data associated with rendering dynamic adaptive streaming over HTTP (DASH) video segments; and 
determine a second time, wherein, at the second time, the second viewport is displayed at a second presentation quality, and wherein the second presentation quality of the second viewport is comparable to the first presentation quality of the first viewport; 
a processor configured to
a processor configured to: 
receive the first metrics data associated with the user's orientation via the first interface coupled to the sensor component, 
determine a movement from the first viewport towards a second viewport at a first time, wherein, at the first time, the first viewport is displayed at a first presentation quality; 
receive the second metrics data associated with rendering the DASH video segments via the second interface coupled to the rendering component, 
determine a second time, wherein, at the second time, the second viewport is displayed at a second presentation quality, and wherein the second presentation quality of the second viewport is comparable to the first presentation quality of the first viewport;
generate a latency metric based on the first metrics data associated with the user's orientation and the second metrics data associated with rendering the DASH video segments, and 
determine a quality viewport switching latency metric based on a difference between the first time and the second time; and 

send the latency metric to a metrics server.
send the quality viewport switching latency metric.


It would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.  In this case, the application claims are broader than and inclusive of the patented claims.   
Claim 26 of the application corresponds to claim 8 of the patent.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 16-23 and 27-33 are allowable because the prior art fails to teach or suggest a device for receiving and displaying media content, comprising: a processor configured to be coupled to: a first interface observation point (OP)1 coupled to a network access component, the first interface OP1 configured to receive, from the network access component, first metrics data associated with requesting and receiving dynamic adaptive streaming over HTTP (DASH) video segments from a network, a second interface OP2 coupled to a media processing component, the second interface OP2 configured to receive, from the media processing component, second metrics data associated with decoding the DASH video segments received from the network, a third interface OP3 coupled to a sensor component, the third interface OP3 configured to receive, from the sensor component, third metrics data associated with a user's orientation, a fourth interface OP4 coupled to a rendering component, the fourth interface OP4 configured to receive, from the rendering component, fourth metrics data associated with rendering the decoded DASH video segments, and a fifth interface OP5 coupled to a control component, the fifth interface OP5 configured to receive, from the control component, fifth metrics data associated with configuration parameters corresponding to the device; generate one or more viewing-related metrics based on at least one of the first metrics data associated with requesting and receiving DASH video segments, the second metrics data associated with decoding the DASH video segments received from the network, the third metrics data associated with the user's orientation, the fourth metrics data associated with rendering the decoded DASH video segments, or the fifth metrics data associated with the configuration parameters corresponding to the device; and send the one or more viewing-related metrics to a metrics server, as recited in the claims.
The closest prior art, Skupin et al. (US 2019/0238609), discloses streaming spherical video content using varying resolution tiles. However, Skupin et al. does not disclose generating viewing-related metrics based on the first through fifth metrics as claimed. Skupin et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425